DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 9/21/2021. 
3.	This Office Action is made Notice of Allowance. 
4.	Claims 14, 20-24, 26-27, and 29 were previously cancelled.
5.	Claim 12 is currently cancelled.
6.	Claims 1-11, 13, 15-19, 25 and 28 numbered accordingly are allowed herein. 
                                                    Response to Arguments
7.	Applicant’s arguments regarding the RCE filed on 9/21/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-11, 13, 15-19, 25 and 28 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 25, and 28 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Griot et al. US 20160374048 discloses in Section [0046] The UE is in RRC idle mode; Sections [0048] Core network receive data to be transmitted to a UE and core network transmits data packet to the BS and base station initiates page process with the UE to transmit the ; Section [0054] Through the paging procedure the UE remain in idle mode; Section [0066] When the base station receives the paging request including a small data packet, the BS pages the UE; Section [0079] The base station includes a paging manager-810 that receive a paging request from network node i.e. C-GSN that includes a UE identification and a small data packet for UE; and the paging manager determine paging resources for use in transmitting paging messages; Section [0081] The base station transmit to UE uplink grants, radio resources etc. by sending paging management information to the UE, and the page includes indication of data packet; the prior art Ryu et al. US 20060014550 discloses in Section [0004] A paging zone is defined as a zone (i.e. area) controlled by a plurality of base stations called a paging group with paging cycle;  Section [0020] A format of a paging message MOB-PAG-ADV transmitted to MSSs (mobile stations/terminal devices) in the idle mode via paging by each base station; Section [0066] The base stations in the paging zone of the first base station receive the paging-announce message and set an action code of the paging message MOV_PAG_ADV and then the base stations transmit the paging message to MS (mobile station) in the paging zone; Section [0093] The first Base Station deliver the traffic to the second BS and second BS then transmit the traffic to the MS (mobile station/terminal device); and the prior art RYU et al. US 20160205661 hereafter Ryu II discloses in Fig. 13, Sections 0247-0254, 0261 in summary discloses core network element such as S-GW sending downlink data to eNB which receives paging message and sends paging message to UE and when procedure is completed the UE receives the downlink data.
However, Griot, Ryu and in further view of Ryu II do not render obvious in combination with other limitations in the independent claims the claim element a method of communicating data between a radio network infrastructure and a terminal device in a wireless 
communicating the data between the radio network infrastructure element and the terminal device using the network allocated resource, wherein establishing at the radio network 
infrastructure element that there is data available for communication between the radio network
infrastructure and the terminal device includes the radio network infrastructure element
receiving an indication there is data available for communication between the radio network infrastructure and the terminal device from a core network element of the wireless
telecommunications network, wherein in response to the radio network 
infrastructure receiving data from the core network for a terminal device that it has previously configured to enter an RRC connected inactive state, in addition to seeking to 
page the terminal device, the radio network infrastructure also triggers other radio network infrastructure to seek to page the terminal device.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-11, 13, 15-19, 25 and 28 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-11, 13, 15-19, 25 and 28 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477